BUILDING LOAN MORTGAGE NOTE

$1,623,372.87     December 15, 2005


Claverack Housing Ventures, LLC
c/o Wellsford Real Properties
535 Madison Avenue, 26th Floor
New York, New York 10022
(Individually and collectively “Borrower”)

Wachovia Bank, National Association
12 East 49th Street
42nd Floor
New York, New York 10017
(Hereinafter referred to as “Bank”)

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of One Million Six Hundred Twenty- Three Thousand Three Hundred
Seventy Two and 87/100 Dollars $1,623,372.87) or such sum as may be advanced and
outstanding from time to time, with interest on the unpaid principal balance at
the rate and on the terms provided in this Building Loan Mortgage Note
(including all renewals, extensions or modifications hereof, this “Note”).

BUILDING LOAN AGREEMENT. This Note is subject to the provisions of that certain
Building Loan Agreement between Bank and Borrower of even date herewith, as
modified from time to time (the “Building Loan Agreement”).

NON-REVOLVING CONSTRUCTION LINE OF CREDIT. Borrower may borrow, and, upon the
request of Borrower, Bank shall advance under this Note from time to time until
the maturity hereof the amount so requested (each an “Advance” and together the
“Advances”), so long as the total principal balance outstanding under this Note
at any one time does not exceed the principal amount stated on the face of this
Note, subject to the limitations described in the Building Loan Agreement to
which this Note is subject. Bank’s obligation to make Advances under this Note
shall terminate if Borrower is in Default. As of the date of each proposed
Advance, Borrower shall be deemed to represent that each representation made in
the Loan Documents is true as of such date. Advances, once repaid, may not be
reborrowed.

USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for the commercial purposes of Borrower, as follows: for
infrastructure development and the construction of 1 Home, as more specifically
set forth in the Building Loan Agreement.

SECURITY.  Borrower has granted Bank a security interest in the collateral
described in the Loan Documents, including, but not limited to, real and
personal property collateral described in that certain security instrument of
even date herewith.

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note during each Interest Period from the date hereof at a rate per annum equal
to the LIBOR Market Index Rate plus 220 basis points (“Interest Rate”). LIBOR
Market Index Rate” means for any day, the rate for U.S. dollar deposits for a
period of one month, as reported on Telerate page 3750 as of 11:00 a.m., London
time, on the date on which such rate would be in effect, or if such day is not a
business day, then the immediately preceding business day (or if not so
reported, then as determined by the Bank from another recognized source or
interbank quotation).

--------------------------------------------------------------------------------


DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
(“Default Rate”). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year’s period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period. Application of the
Actual/360 Computation produces an annualized effective interest rate exceeding
the nominal rate.

REPAYMENT TERMS; EXTENSION OF MATURITY. This Note shall be due and payable in
consecutive monthly payments of accrued interest only, commencing on January 2,
2006, and continuing on the same day of each month thereafter until fully paid.
In any event, all principal and accrued interest shall be due and payable on
December 15, 2006 (the “Maturity Date”); subject to the extension as set forth
in the next paragraph.

The Maturity Date may be extended at Borrower’s option to June 15, 2007,
provided:


(i) Borrower on or before October 15, 2006 gives Bank written notice of its
intention to extend the Maturity Date;


(ii) No Default exists;


(iii) Borrower has completed the construction lien free of one Home, and a
temporary or permanent certificate of occupancy has been issues for such Home;
and


(iv) Borrower has obtained approval from all required Governmental Authorities
for the subdivision and development of the West Side Parcel (as defined in the
Building Loan Agreement) into not less than 48 buildable lots in accordance with
the proposed subdivision plan approved by the Bank.


APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to accrued interest and then
to principal. If a Default occurs, monies may be applied to the Obligations in
any manner or order deemed appropriate by Bank.

If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS. Loan Documents. The term “Loan Documents”, as used in this Note and
the other Loan Documents, refers to all documents executed in connection with or
related to the loan evidenced by this Note and any prior notes which evidence
all or any portion of the loan evidenced by this Note, and any letters of credit
issued pursuant to any loan agreement to which this Note is subject, any
applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation,
the Building Loan Agreement, the Acquisition Loan Mortgage (as defined in the
Building Loan Agreement), this Note, the note secured by the Acquisition Loan
Mortgage, guaranty agreements, security agreements, security instruments,
financing statements, mortgage instruments, any renewals or modifications,
whenever any of the foregoing are executed, but does not include swap agreements
(as defined in 11 U.S.C. § 101, as in effect from time to time). Obligations.
The term “Obligations”, as used in this Note and the other Loan Documents,
refers to any and all indebtedness and other obligations under this Note, all
other obligations under any other Loan Document(s), and all obligations under
any swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to
time)

-2-

--------------------------------------------------------------------------------


between Borrower and Bank, or its affiliates, whenever executed. Certain Other
Terms. All terms that are used but not otherwise defined in any of the Loan
Documents shall have the definitions provided in the Uniform Commercial Code.

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.
This late charge shall not apply to payments due at maturity or by acceleration
hereof, unless such late payment is in an amount not greater than the highest
periodic payment due hereunder.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

If this Note is secured by owner-occupied residential real property located
outside the state in which the office of Bank first shown above is located, the
late charge laws of the state where the real property is located shall apply to
this Note and the late charge shall be the highest amount allowable under such
laws. If no amount is stated thereunder, the late charge shall be 5% of each
payment past due for 10 or more days.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

DEFAULT. If any of the following occurs, a default (“Default”) under this Note
shall exist: Nonpayment; Nonperformance. The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents. False Warranty. A warranty or representation made or deemed made in
the Loan Documents or furnished Bank in connection with the loan evidenced by
this Note proves materially false, or if of a continuing nature, becomes
materially false. Cross Default. At Bank’s option, any default in payment or
performance beyond any applicable notice, grace and/or cure periods of any
obligation under any other loans, contracts or agreements of Borrower.
Cessation; Bankruptcy. The death of, appointment of a guardian for, dissolution
of, termination of existence of, loss of good standing status by, appointment of
a receiver for, assignment for the benefit of creditors of, or commencement of
any bankruptcy or insolvency proceeding by or against Borrower, or any party to
the Loan Documents. Material Capital Structure or Business Alteration. Without
prior written consent of Bank, (i) a material alteration in the kind or type of
Borrower’s business; (ii) the sale of substantially all of the business or
assets of Borrower, or a material portion (10% or more) of such business or
assets if such a sale is outside the ordinary course of business of Borrower, or
more than 50% of the outstanding membership interests of Borrower in a single
transaction or a series of transactions in each case other than pursuant to the
buy/sell provisions of the LLC Agreement of Borrower (provided that notice
thereof shall be given to the Bank); (iii) the acquisition of substantially all
of the business or assets or more than 50% of the outstanding stock or voting
power of any other entity; or (iv) should any Borrower or any of Borrower’s
Subsidiaries or Affiliates enter into any merger or consolidation; provided,
however, that nothing contained in the foregoing clauses (i) through (iv) shall
be construed as to restrict (a) a transfer of a non-controlling interest in the
Borrower and (b) a transfer of any of the stock of the managing member of the
Borrower so long as Jeffrey Lynford continues to either be the Chief Executive
Officer of the managing member of the Borrower or hold a senior position in the
managing member of the Borrower holding decision making authority with respect
to the Project, and no such transfer described in the foregoing clauses (a) or
(b) shall constitute a default hereunder. Notwithstanding any other provision of
this Note, any Default by Borrower of an obligation to make a payment under this
Note (a “Payment

-3-

--------------------------------------------------------------------------------


Default”) shall be subject to a ten (10) day cure period (without requiring
written notice) and any Default of any other obligation of Borrower shall be
subject to a cure period of thirty (30) days after written notice of such
default. Furthermore, in the event that any Default that is not a Payment
Default cannot reasonably be cured within such thirty (30) day cure period, such
cure period shall be extended so long as (v) such Default is bonded over by
Borrower, (w) Borrower has commenced such cure within the initial thirty (30)
day cure period, (x) Borrower diligently pursues such cure to completion, (y)
such default is resolved within ninety (90) days from the initial occurrence
thereof, and (z) such delay in the cure does not materially injure Bank.
Material Adverse Change. Bank determines in good faith, in its sole discretion,
that the prospects for payment or performance of the Obligations are impaired or
there has occurred a material adverse change in the business or prospects of
Borrower, financial or otherwise.

REMEDIES UPON DEFAULT. If a Default occurs beyond applicable notice, grace
and/or cure periods under this Note or any Loan Documents, Bank may at any time
thereafter, take the following actions:  Bank Lien. Foreclose its security
interest or lien against Borrower’s accounts without notice. Acceleration Upon
Default. Accelerate the maturity of this Note and, at Bank’s option, any or all
other Obligations, other than Obligations under any swap agreements (as defined
in 11 U.S.C. § 101, as in effect from time to time) between Borrower and Bank,
or its affiliates, which shall be due in accordance with and governed by the
provisions of said swap agreements; whereupon this Note and the accelerated
Obligations shall be immediately due and payable; provided, however, if the
Default is based upon a bankruptcy or insolvency proceeding commenced by or
against Borrower or any guarantor or endorser of this Note and if such
bankruptcy or insolvency proceeding is involuntary, such has not been dismissed
within 90 days of the commencement thereof, all Obligations (other than
Obligations under any swap agreement as referenced above) shall automatically
and immediately be due and payable. Cumulative. Exercise any rights and remedies
as provided under the Note and other Loan Documents, or as provided by law or
equity.

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Default shall operate as a waiver of any other
Default or the same Default on a future occasion. Neither the failure nor any
delay on the part of Bank in exercising any right, power, or remedy under this
Note and other Loan Documents shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, Borrower and any other person liable under this Note waives presentment,
protest, notice of dishonor, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale and all
other notices of any kind. Further, each agrees that Bank may (i) extend, modify
or renew this Note or make a novation of the loan evidenced by this Note, and/or
(ii) grant releases, compromises or indulgences with respect to any collateral
securing this Note, or with respect to Borrower or other person liable under
this Note or any other Loan Documents, all without notice to or consent of
Borrower and other such person, and without affecting the liability of Borrower
and other such person; provided, Bank may not extend, modify or renew this Note
or make a novation of the loan evidenced by this Note without the consent of
Borrower.

MISCELLANEOUS PROVISIONS. Assignment. This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective heirs, legal representatives, successors and assigns. Bank’s
interests in and rights under this Note and the other Loan Documents are freely
assignable, in whole or in part, by Bank. In addition, nothing in this Note or
any of the other Loan Documents shall prohibit Bank from pledging or assigning
this Note or any of the other Loan Documents or any interest therein to any
Federal Reserve Bank. Borrower shall not assign its rights and interest
hereunder without the prior written consent of Bank, and any attempt by Borrower
to assign without Bank’s prior written consent is null and void. Any assignment
shall not release Borrower from the Obligations. Applicable Law; Conflict
Between Documents. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and construed under the
laws of the state named in Bank’s address on the first page hereof without
regard to that state’s conflict of

-4-

--------------------------------------------------------------------------------


laws principles. If the terms of this Note should conflict with the terms of any
loan agreement or any commitment letter that survives closing, the terms of this
Note shall control. Borrower’s Accounts. Except as prohibited by law, Borrower
grants Bank a security interest in all of Borrower’s accounts with Bank and any
of its affiliates. Swap Agreements. All swap agreements (as defined in 11 U.S.C.
§ 101, as in effect from time to time), if any, between Borrower and Bank or its
affiliates are independent agreements governed by the written provisions of said
swap agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements unless expressly referred to in such payoff
statement. Jurisdiction. Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the state named in Bank’s address on the first page hereof.
Severability. If any provision of this Note or of the other Loan Documents shall
be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document. Notices. Any notices to Borrower shall be
sufficiently given, if in writing and mailed or delivered to the Borrower’s
address shown above or such other address as provided hereunder, and to Bank, if
in writing and mailed or delivered to Wachovia Bank, National Association, 12
East 49th Street, 42nd Floor, New York, New York 10017 or such other address as
Bank may specify in writing from time to time. Notices to Bank must include the
mail code. In the event that Borrower changes Borrower’s address at any time
prior to the date the Obligations are paid in full, Borrower agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt requested, all charges prepaid. Plural; Captions. All references
in the Loan Documents to Borrower, guarantor, person, document or other nouns of
reference mean both the singular and plural form, as the case may be, and the
term “person” shall mean any individual, person or entity. The captions
contained in the Loan Documents are inserted for convenience only and shall not
affect the meaning or interpretation of the Loan Documents. Advances. Bank may,
in its sole discretion, make other advances which shall be deemed to be advances
under this Note, even though the stated principal amount of this Note may be
exceeded as a result thereof. Posting of Payments. All payments received during
normal banking hours after 2:00 p.m. local time at the office of Bank first
shown above shall be deemed received at the opening of the next banking day.
Joint and Several Obligations. If there is more than one Borrower, each is
jointly and severally obligated. Fees and Taxes. Borrower shall promptly pay all
documentary, intangible recordation and/or similar taxes on this transaction
whether assessed at closing or arising from time to time. LIMITATION ON
LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING
BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION
PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT
OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED
HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE
LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2)
PUNITIVE OR EXEMPLARY DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY
RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE
IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY,
WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.
Patriot Act Notice. To help fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. For
purposes of this section, account shall be understood to include loan accounts.
FINAL AGREEMENT. This Note and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE

-5-

--------------------------------------------------------------------------------


EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
NOTE. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.


  CLAVERACK HOUSING VENTURES, LLC

  By:

Wellsford Real Properties, Inc.
Managing Member

    By: /s/ William H. Darrow

--------------------------------------------------------------------------------

  Name:    William H. Darrow II
Title:    Vice President

-6-